Pee Cubiam.
Appeal by the defendant from an order of the district court of the county of Ramsey denying his motion to set aside its decision and findings. The record contains no bill of exceptions, nor certificate of the trial judge that the record contains everything offered or considered on the hearing of the motion, nor the certificate of the clerk of the district court that the return contains a true and correct transcript of all the records and files in the action.
Held, following Hospes v. Northwestern Mnfg. & Car Co., 41 Minn. 256, 43 N. W. 180, that the order appealed from must be, and is, affirmed.